STOCK APPRECIATION RIGHT AWARD AGREEMENT

National Atlantic Holdings Corporation
2004 Stock and Incentive Plan

This Award Agreement (this “Agreement”) made as of this      day of      ,
20     , between National Atlantic Holdings Corporation, a New Jersey
corporation (the “Company”), and      (the “Participant”), is made pursuant to
the terms of the National Atlantic Holdings Corporation 2004 Stock and Incentive
Plan (the “Plan”). Capitalized terms used herein but not defined shall have the
meanings set forth in the Plan.

Section 1. Grant of Stock Appreciation Right. The Company grants to the
Participant, on the terms and conditions set forth herein, a stock appreciation
right (the “SAR”) in respect of [ ] shares of the Company’s Common Stock,
effective as of the date hereof (the “Date of Grant”).

Section 2. Base Price. The base price per share of the SAR shall be $[ ], which
is the Fair Market Value of a share of Common Stock as of the Date of Grant (the
“Base Price”).

Section 3. Vesting of SAR.

(a) Vesting Schedule. The SAR shall vest and become exercisable in six (6) equal
semi-annual installments, each of which shall relate to one-sixth of the shares
of Common Stock subject to the SAR, commencing on June 30, 2006 and continuing
on December 31, 2006, June 30, 2007, December 31, 2007, June 30, 2008 and ending
on December 31, 2008 subject to the Participant’s continued employment with the
Company or any Subsidiary on each such vesting date.

(b) Acceleration Events. Notwithstanding the provisions of Section 3(a) hereof,
to the extent that the SAR has not previously been forfeited in accordance with
the terms of this Agreement, the SAR shall become fully and immediately vested
and exercisable upon (i) the Participant’s termination of employment by the
Company without “Cause” (as defined in Section 5(b) hereof) or as a result of
death or Disability, or (ii) the occurrence of a Change in Control of the
Company, provided that the SAR remains outstanding immediately prior to the
effective date of the Change in Control.

Section 4. SAR Term. The portion of the SAR that becomes vested pursuant to
Section 3 hereof may be exercised at any time on or after the date of such
vesting and prior to the expiration of the term of the SAR (the “SAR Term”). The
SAR Term shall expire on the day prior to the tenth anniversary of the Date of
Grant, unless earlier terminated in accordance with the terms of the Plan or
upon termination of the Participant’s employment with the Company or any
Subsidiary (“Termination of Employment”) in accordance with Section 5 hereof.
Upon the expiration of the SAR Term, any unexercised portion of the SAR shall be
cancelled and shall be of no further force or effect.

Section 5. Termination of Employment.

(a) General. In the event of a Termination of Employment for any reason prior to
the date that the SAR becomes fully vested in accordance with Section 3 hereof,
the Participant shall forfeit the Participant’s interest in the portion of the
SAR that has not yet become vested, which shall be cancelled and be of no
further force or effect. In the event of a Termination of Employment for any
reason following vesting, the Participant shall retain the right to exercise the
portion of the SAR that has previously become vested until the expiration of
90 days following the effective date of such Termination of Employment (or the
expiration of the applicable SAR Term, if earlier).

(b) Cause. Notwithstanding the provisions of Section 5(a) hereof, in the event
of a Termination of Employment for “Cause” (as defined below), the Participant’s
right to exercise the SAR, whether or not vested, shall immediately terminate
and all rights hereunder shall cease as of the effective date of such
Termination of Employment. For purposes hereof, the term “Cause” shall mean
(i) a willful and continuing failure of the Participant to substantially perform
the Participant’s duties to the Company (other than as a result of the
Participant’s death or Disability), or the Participant’s gross negligence in the
performance of such duties, (ii) the conviction of the Participant of a felony
under the laws of the United States or any state thereof, or (iii) the
Participant’s willful breach of a fiduciary duty, willful disregard of material
Company rules, or an act of embezzlement or fraud involving the Company or any
of its Subsidiaries. Notwithstanding the foregoing, if the Participant is a
party to an employment or similar agreement with the Company or any Subsidiary,
the term “Cause” shall, for the purposes of this Agreement, have the same
meaning set forth in such employment or similar agreement if and to the extent
such term is defined therein.

(c) Death or Disability. Notwithstanding the provisions of the second sentence
of Section 5(a) hereof, in the event of a Termination of Employment as a result
of death or Disability, the Participant, or the Participant’s legal
representative, shall retain the right to exercise the SAR in accordance with
the terms hereof until the expiration of 12 months following the effective date
of such Termination of Employment (or the expiration of the applicable SAR Term,
if earlier).

Section 6. Procedure for Exercise; Payment of SAR.

(a) Notice of Exercise. The SAR may be exercised, in whole or in part, with
respect to the vested portion of the SAR, at any time during the term hereof by
notice to the Company in the form required by the Committee.

(b) Amount and Form of Payment. The SAR will entitle the holder, upon exercise
of the SAR, to receive payment of an amount determined by multiplying: (i) the
excess of the Fair Market Value of a share of Common Stock on the date of
exercise of the SAR over the Base Price, by (ii) the number of shares of Common
Stock as to which the SAR is being exercised. Payment of the amount determined
under the foregoing formula shall be made in cash, subject to the payment of all
applicable Federal, state and local income, employment and other withholding
taxes.

Section 7. Limitation of Rights. The Participant shall not have any privileges
of a stockholder of the Company with respect to the shares of Common Stock
subject to the SAR, including without limitation any right to vote such shares
or to receive dividends or other distributions in respect thereof. Nothing in
this Agreement shall confer upon the Participant any right to continued
employment with the Company or to interfere in any way with the right of the
Company to terminate the Participant’s employment at any time.

Section 8. Adjustments. The SAR granted hereunder shall be subject to the
provisions of Section 4.2 of the Plan relating to adjustments for
recapitalizations, reclassifications and other changes in the Company’s
corporate structure.

Section 9. Transfer Restrictions. The SAR may not be transferred, pledged,
assigned, hypothecated or otherwise disposed of in any way by the Participant,
except by will or by the laws of descent and distribution. In the event that the
Participant becomes legally incapacitated, the SAR shall be exercisable by the
Participant’s legal guardian, committee or legal representative. If the
Participant dies, the SAR shall thereafter be exercisable by the Participant’s
beneficiary as designated by the Participant in the manner prescribed by the
Committee or, in the absence of an authorized beneficiary designation, by the
legatee of such SAR under the Participant’s will, or by the Participant’s estate
in accordance with the Participant’s will or the laws of descent and
distribution, in each case in the same manner and to the same extent that the
SAR was exercisable by the Participant on the date of the Participant’s death.
The SAR shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the SAR contrary to the provisions hereof, and the levy of any execution,
attachment or similar process upon the SAR, shall be null and void and without
effect.

Section 10. Notices. Any notice hereunder by the Participant shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the Secretary of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.

Section 11. Construction. The SAR hereunder is granted pursuant to the Plan and
is in all respects subject to the terms and conditions of the Plan. The
Participant hereby acknowledges that a copy of the Plan has been delivered to
the Participant and accepts the SAR hereunder subject to all of the terms and
provisions of the Plan, which is incorporated herein by reference. In the event
of a conflict or ambiguity between any term or provision contained herein and a
term or provision of the Plan, the Plan will govern and prevail. The
construction of and decisions under the Plan are vested in the Committee, whose
determinations shall be final, conclusive and binding upon the Participant.

Section 12. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of New Jersey, without giving effect to
the choice of law principles thereof.

Section 13. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

Section 14. Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

Section 15. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof, merging any and all prior agreements.

[SIGNATURES ON FOLLOWING PAGE]

1

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
effective as of the date first above written.

NATIONAL ATLANTIC HOLDINGS CORPORATION

By:
Name:
Title:


PARTICIPANT

Signature of Participant

Print Name

2